tcmemo_2016_11 united_states tax_court rodney c niemann petitioner v commissioner of internal revenue respondent docket no filed date rodney c niemann pro_se michael w lloyd and pamela j sewell for respondent memorandum findings_of_fact and opinion holmes judge rodney niemann is an engineer from phoenix who drafted property-condition reports and environmental site assessments for wall street lenders--until the crash of the recession hit niemann’s business hard and the demand for his services fell niemann responded by starting a successful second career in real_estate but this new career led him to claim a slew of deductions and engage in complicated transactions that brought him under the commissioner’s eye findings_of_fact niemann is a certified professional civil engineer and has long worked as a real-estate adviser his advice is of a particular kind--he used his engineering knowledge to assess possible environmental problems for large commercial lenders before they would agree to finance real-estate projects the demand for that kind of service depends on the demand for major commercial real-estate projects and the number of such projects in arizona sank after the recession began niemann scrambled to put his talents to use in some other way and began what he called an alternate day job of buying distressed real_estate to hold until he could turn it for a profit he has been doing this and doing it well since but he’s been doing it through a tangle of entities including the three at issue here dependable project services llc real_estate rabbit llc and magic llc dependable project niemann formed dependable project in to prepare property-condition reports but then used it to hold his investments in mineral rights for and 2010--the tax years at issue here--niemann claimed business-expense deductions for dependable project on his personal schedules c among them was dollar_figure that he paid to an attorney to evaluate the collection potential of a large portfolio of distressed student loans that he had been offered by wall street lenders the attorney advised him that the package of student loans was not viable the offer price was about dollar_figure million and their face value was only dollar_figure million the discount was too small and niemann decided that he wouldn’t buy the parties dispute the deductibility of this expense real_estate rabbit llc niemann formed rabbit late in and named himself manager and his ira as sole member rabbit also held mineral rights and personal notes but he intended it mainly to hold distressed real_estate for a while he was very active on the courthouse steps buying houses at auction and then flipping them for a profit niemann had an excellent eye for value and in one of the years at issue resold nine properties all but one at a profit when he filed his amended return he reported dollar_figure in short-term_capital_gain in computing this gain however he included in his basis several home-office expenses that he deemed related to the sale of those properties niemann had large amounts of other home-office expenses they only increased after his office was burglarized and his computers were stolen in date an event that prompted him to begin running rabbit out of his home this also made his taxes more complicated since he rents his home from his girlfriend and he divides the rent he pays her into separate portions one is for_the_use_of the property as his residence and the other is for_the_use_of the property as his office niemann credibly testified that he had throughout these years used a fenced-in area on the property exclusively to store his business equipment the burglary forced niemann to set_aside more space within his home for his business operations and he converted an entire wing of the house into his principal_place_of_business even so excess paperwork along with christmas decorations and other miscellaneous personal items began to clutter the garage though we don’t doubt that niemann had expenses in running rabbit he didn’t report them in the usual way on a separate schedule c for either or despite the fact that rabbit held four of his investment properties instead as we’ve already mentioned he claimed these expenses on his return as an our court sometimes encounters unbelievable explanations for missing records but niemann’s records were on his computers and it was they that were stolen according to his credible testimony--made more credible because it was backed up by a contemporaneous police report of the burglary increase to basis in the properties he also lumped these properties with properties that he held in his own name on his schedule d for the year he sold them magic llc niemann’s tax reporting became even more tangled after he began to look for ways to reduce the tax burden on what was looking like an increasingly profitable business his reporting went most awry after he attended seminars advertising the use of a self-directed checkbook llc he explained that what that meant to him was simply the process of writing checks inside of an llc that is inside of a tax-advantaged ira this information was sold to anyone who attended these seminars magic llc was central to this tax planning in he formed it but forming it in his case meant that he hired a vendor to draft the appropriate documents the vendor filled out a multimember form for the llc but it doesn’t appear that the vendor ever made any representation that the form would actually make the company a multimember llc and we find that niemann was magic’s only member and manager in any event niemann didn’t file a separate schedule or return for magic he did credibly testify that he intended a series of property transfers during the years at issue between himself his ira magic and rabbit not to be prohibited_transactions under sec_4975 simply filling out a form that claims an llc has multiple members doesn’t make it true niemann who we found to be a very smart man though not trained in law realized as trial neared that magic was not actually a multimember llc this led him to then concede that he had engaged in numerous prohibited_transactions with his ira for example niemann arranged for rabbit--the entity that he had tucked into his ira--to transfer one property to himself and another to magic which he wholly owned sec_4975 limits the transactions that qualified_retirement_plans including certain iras can do it defines as a prohibited_transaction any direct or indirect sale_or_exchange or leasing of any property between a plan and a disqualified_person lending of money or other extension of credit between a plan and a disqualified_person furnishing of goods services or facilities between a plan and a disqualified_person transfer to or use by or for the benefit of a disqualified_person of the income or assets of a plan act by a disqualified_person who is a fiduciary whereby he deals with the income or assets of plan in his own interests or for his own account or receipt of any consideration for his personal account by any disqualified_person who is a fiduciary from any party dealing with the plan in connection with a transaction involving the income or assets of the plan a shorthand description is that the section bans self-dealing between a retirement_plan and its beneficiary congress barred this sort of self-dealing to prevent taxpayers from using their retirement plans to engage in transactions that could put plan assets and income at risk before retirement see sec_4975 s rept no c b supp h_r rept no c b supp as usual all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure this meant that niemann had terminated his ira and this termination is with extreme prejudice--the ira’s assets are deemed distributed see sec_72 sec_408 and what deemed distributed means to niemann is actually added to his taxable_income --about dollar_figure in extra income according to the notice of deficiency--for the tax_year niemann prepared his own return but then hired a cpa to amend that return and file hi sec_2010 return the commissioner issued a notice_of_deficiency that disallowed numerous schedule c expenses and schedule e mortgage-interest deductions for the properties niemann was buying and holding and also increased his income by the amount of the deemed_distribution of his ira the commissioner also asserted accuracy-related_penalties for both years niemann an arizona resident timely filed a petition with this court contesting the entire contents of that notice the parties settled almost all the issues including the prohibited-transaction issue this leaves only the following items in dispute item travel_expenses legal and professional services short-term_capital_gain sec_6662 penalties dollar_figure n a dollar_figure dollar_figure opinion dollar_figure big_number n a dollar_figure a deductibility of travel meals and entertainment niemann claims deductions of about dollar_figure for and dollar_figure for for travel to and from properties in several states sec_274 subjects all travel_expenses to very detailed substantiation requirements while a contemporaneous log isn’t necessary a taxpayer like niemann must still substantiate by adequate_records or other corroborating evidence the amount time place and business_purpose of the expense sec_1_274-5t and temporary income_tax regs fed reg date emphasis added for both years at issue here niemann offers only reconstructed logs that he prepared after receiving the notice_of_deficiency he constructed his log from credit-card receipts bank receipts and copies of cashier’s checks hi sec_2010 log was a cut out of a quicken bookkeeping program but at least it was based on billings and work orders--though he submitted none of these to the commissioner reconstructed logs often fail to properly detail the business_purpose of each expense see hentges v commissioner tcmemo_1998_244 wl at and niemann doesn’t offer any other corroborating evidence aside from his own albeit credible testimony that his business required travel sec_274 simply requires more specificity see eg 122_tc_305 see also eg irwin v commissioner tcmemo_1996_490 wl at aff’d without published opinion 131_f3d_146 9th cir we find for the commissioner on this issue during trial niemann said that he did indeed have things like receipts invoices and other evidence of individual expenses but as he did not turn those over to the commissioner or us they do him no good some of niemann’s computer records were stolen and that normally would mean that he could avail himself of less stringent recordkeeping requirements under sec_1_274-5t and temporary income_tax regs fed reg date but niemann provided no evidence that his recordkeeping was more complete or accurate before the theft see eg hentges v commissioner tcmemo_1998_244 wl at indeed niemann prepared his logs only in response to the notice_of_deficiency and it’s important to note that only his computer records were stolen--not the paper documentation he neglected to turn over to the commissioner b deductibility of legal and professional fees on hi sec_2010 schedule c niemann deducted the dollar_figure in attorney’s fees that he’d paid through dependable project for investigating the package of student loans that he’d been offered a taxpayer can generally deduct any ordinary and necessary expenses paid_or_incurred while carrying out a trade_or_business sec_162 but did the few personal notes niemann held in the past amount to a trade_or_business though the code doesn’t define either trade_or_business caselaw has established that to be engaged in a trade_or_business a taxpayer must be involved in the activity with continuity and regularity and the primary purpose of that activity must be income or profit 480_us_23 we don’t doubt that niemann was holding the distressed notes to make a profit but a taxpayer is continually and regularly involved in a business activity only if he can show extensive business activity over a substantial period jafarpour v commissioner tcmemo_2012_165 citing 399_f2d_326 5th cir aff’g t c memo we note that niemann did not argue that these fees were deductible as an expense of producing income under sec_212 sporadic activities don’t qualify groetzinger u s pincite 86_tc_492 aff’d 864_f2d_1521 10th cir it’s clear from the record before us that niemann’s business was centered on buying and selling real_estate we do find that he also made several loans to realtors though it’s unclear from the record just how many notes documenting such loans he ever held during trial he described only two and there is nothing in the record that shows he ever held more than these two it’s also clear from niemann’s testimony that during 2010--the tax_year at issue for this deduction-- dependable project didn’t hold any notes nor did it redeem or issue any new notes more activity than this would still not be enough especially where the taxpayer--like niemann--didn’t engage in the supposed business activity during the years at issue for example in douglas v commissioner tcmemo_1998_ aff’d 181_f3d_87 4th cir we held that even though a taxpayer bought eleven properties renovated seven and sold two of them in the past his failure to sell any during the years at issue meant that he wasn’t engaged in real- property development on a regular and continuous basis see also ohana v commissioner tcmemo_2014_83 at taxpayer not in business of buying and selling real_estate where he didn’t buy or sell any real_estate during tax years at issue we therefore find dependable project’s moneylending to realtors insufficiently continuous and regular to amount to a business investing in debt or distressed_debt moreover even if niemann intended to get into the business of making and holding loans in the future his activity was at most sporadic in and a business must have already begun for us to allow a deduction under sec_162 see mcmanus v commissioner tcmemo_1987_457 aff’d without published opinion 865_f2d_255 4th cir see also wolfgram v commissioner tcmemo_2010_69 intent to operate property as a bed and breakfast before operation began not regular or continuous activity we decide in favor of the commissioner on this issue c schedule d short-term_capital_gain this confusing issue started with niemann’s schedule d niemann reported dollar_figure in short-term_capital_gain from the sale of several properties that year he included in his basis home-office expenses of dollar_figure on his schedule c niemann entered several similar expenses but didn’t report them specifically as home-office expenses the commissioner added to the confusion by increasing niemann’s short-term_capital_gain by dollar_figure in the notice of deficiency and he asserted in his pretrial memorandum that this adjustment was due in part to dollar_figure in home-office deductions that niemann improperly claimed on his schedule d niemann’s short-term_capital_gain was again from the sale of several flipped homes he calculated his bases in the homes by including not only the purchase_price of each home but also by including various costs attributed to them the reason he attributes these particular costs to the sale of property is that--as he explained during trial--they are representative of various expenses related to rabbit and magic this includes real_estate signs for the properties for sale leasing agreements the mileage to and from the job sites the dollar_figure at issue look more like schedule c expenses for rabbit and magic whereas the deductions niemann actually took on his schedule c are for expenses of dependable project’s business activities we agree with the commissioner that niemann’s home-office expenses aren’t a cost of acquiring the properties and niemann shouldn’t have included them in his bases the basis of a piece of property is what the property cost sec we never did figure out where the dollar_figure came from during trial the commissioner conceded that the only issue that remains as to the dollar_figure is whether or not the dollar_figure should be allowed or not we treat this as a concession of the remaining dollar_figure of the asserted increase in capital_gain a taxpayers can adjust their basis in property for expenditures receipts losses or other items properly chargeable to a capital_account sec_1016 the cost of the improvements not at issue here that niemann made to the properties before he sold them is properly included in his bases because they are part of the cost of the property see sec_1_1016-2 income_tax regs the cost of his home_office is just a cost of doing business see sec_280a he should have reported these expenses on his schedule c the commissioner takes his argument one step further he argues that even if niemann moves the dollar_figure to his schedule c he still can’t take a deduction for them because he hasn’t substantiated them the commissioner raised this issue for the first time during trial so before we can decide the issue on its merits we must decide whether it’s properly before us we’ve often held that we won’t consider issues that haven’t been properly raised in the pleadings or by an amendment to the pleadings 92_tc_376 aff’d 920_f2d_1196 5th cir 64_tc_989 there is of course an exception to the rule rule b treats an issue as if it had been raised in the we also agree that those properties aren’t personally owned by niemann but by rabbit and should have been reported on a separate schedule c the parties’ rule_155_computations should reflect this pleadings if it was tried with the express or implied consent of the parties see eg 103_tc_525 ndollar_figure aff’d 100_f3d_778 10th cir in deciding whether a party gave implied consent this court considers whether that consent would result in unfair prejudice bulas v commissioner tcmemo_2011_201 wl at n see also wb acquisition inc subs v commissioner tcmemo_2011_36 aff’d sub nom 803_f3d_1014 9th cir mcgee v commissioner tcmemo_2000_308 the potential for unfair prejudice here is plain the commissioner maintained in his pretrial memorandum--just one week before trial--that the reason we couldn’t just move the home-office deductions to the schedule c was that they were double-claimed it was only when this proved not to be true that the commissioner raised the question of whether niemann could substantiate these expenses at all niemann asserted--and we believe him--that the irs hadn’t previously asked him for substantiation we therefore find this unfairly prejudiced niemann because it prevented him from presenting documents which he credibly testified he had somewhere in his records see bulas wl at the commissioner did assert that the issue was raised generally in the notice_of_deficiency when he challenged niemann’s schedule c but that isn’t the continued n finding prejudice where the commissioner raised a new issue during trial thereby preventing the taxpayer from being able to conduct an investigation of his records see also 66_tc_861 finding no timely notice where a taxpayer was deprived of any opportunity to present the relevant evidence continued case the commissioner challenged only three items out of claimed deductions on niemann’s schedule c the pleadings contain no mention of substantiation in regard to niemann’s home-office expenses the commissioner’s pretrial memorandum also indicates that he will not be challenging whether niemann had home-office deductions as he assumes they were double counted see 76_tc_708 dismissing commissioner’s claim that statutory notice was broad enough to include a new issue even if we were to find trial by consent we would still find for niemann on the alternative ground that the commissioner failed to meet his burden_of_proof the commissioner had this burden because lack of substantiation is a new theory--an attempt by the commissioner to rely on a basis that is beyond the scope of the original determination evans v commissioner tcmemo_2010_62 quoting 112_tc_183 when a new_theory increases the deficiency or requires the taxpayer to introduce new or different evidence it becomes a new_matter id the commissioner’s lack-of- substantiation theory forced niemann into relying on records that he didn’t have with him at trial because he had no notice he’d need them this means that it was a new_matter and the burden_of_proof was on the commissioner see shea t c pincite because the commissioner presented no evidence and offered no testimony at trial on this new_matter we would still find for niemann on this issue d penalties the commissioner asserts accuracy-related_penalties for each of the years at issue under sec_6662 and accuracy-related_penalties are appropriate where an underpayment_of_tax is attributable to a taxpayer’s negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax whether the commissioner met his burden of production in this case is a simple math problem an understatement_of_tax is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 for both the and tax years niemann’s understatement greatly exceeded both dollar_figure and of the tax required to be shown on his return the commissioner has met his burden with respect to the substantial_understatement niemann may rebut the penalty by showing evidence that his mistakes were reasonable and in good_faith see sec_6664 in deciding whether he has proven this defense we examine all the relevant facts and circumstances including his efforts to determine his proper tax_liability and whether he relied in good_faith on professional advice see sec_1_6664-4 income_tax regs we discuss the relevant tax years and issues separately niemann prepared his own return niemann didn’t submit evidence or provide testimony to show reasonable_cause for his failure to keep adequate_records to substantiate his travel_expenses for that year see sec_1_6662-3 income_tax regs flake v commissioner tcmemo_2014_76 diallo v commissioner tcmemo_2011_300 garrison v commissioner tcmemo_2009_32 niemann also didn’t show reasonable_cause for believing that his home- office deductions should be taken as part of the bases in his real-estate investments he was a credible witness but while we have granted relief from accuracy-related_penalties because of an honest mistake of law that relief is limited to situations where the law is unclear 113_tc_440 here niemann even conceded during trial that the expenses he included in his bases for capital_gain were representative of schedule c expenses for rabbit and magic--had he filled out separate schedules c for them thus we sustain the accuracy-related_penalties for the tax_year with the exception of the accuracy-related_penalty for early withdrawal from his ira in the parties haven’t resolved the penalties concerning the settled and issues because niemann didn’t produce any evidence or give any testimony regarding those issues during trial to establish why penalties continued niemann’s tax_return for the tax_year was prepared and signed by a professional tax-return preparer reliance on a preparer excuses a taxpayer from an accuracy-related_penalty only if his reliance was reasonable 115_tc_43 aff’d 299_f3d_221 3d cir niemann’s reliance on his cpa was reasonable if the adviser was a competent professional with sufficient expertise to justify reliance he provided necessary and accurate information to the adviser and he actually relied on the adviser’s judgment in good_faith id competent professional niemann’s adviser was most certainly competent--he was a professional cpa at a reputable firm niemann credibly testified at trial that the firm was a cpa legal thing and that it came highly recommended see zarlengo v commissioner tcmemo_2014_161 at finding that a cpa with years’ experience had sufficient expertise to justify reliance continued shouldn’t apply we sustain the commissioner’s determination that he is liable for the accuracy-related_penalty as to the other settled issues from the tax_year see esrig v commissioner tcmemo_2012_38 provision of necessary and accurate information niemann must establish that he provided necessary and accurate information with respect to the items reported on his returns sec_1 c i income_tax regs also requires that he disclosed all pertinent facts and circumstances that he knew or reasonably should have know to be relevant to the treatment of an item see diaz v commissioner tcmemo_2012_280 niemann proved this with his credible testimony that he gave his cpa any documentation that he asked for including but not limited to the quicken printouts for the year at issue niemann’s cpa also had all of the necessary information to report and did report niemann’s ira transactions actual reliance in good_faith niemann’s reliance on his adviser was in good_faith the mistakes on the return involved complicated tax issues spanning three separate businesses and issues of fact eg the adequacy of the records that he showed his adviser if not us under sec_274 niemann’s reliance on his accountant to prepare hi sec_2010 return suffices for us to find in his favor on the sec_6662 penalty for hi sec_2010 tax_year this means that decision will be entered under rule
